On Motion for Rehearing.
Appellant’s motion for new trial was overruled on March 4, 1927, and the court granted 80 days in which to file statement of facts and bills of exception. Before the expiration of the said 80 days the clerk of the court in which appellant was convicted forwarded to this court a transcript, which was filed herein on the 20th day of May, 3 days before the expiration of the 80 days. By an order of this court on the 8th day of June, 1927, the judgment was affirmed, because of the absence of statement of facts and bills of exception. Appellant now seeks a rehearing on the sole ground that thq transcript was forwarded to and filed in this court before the expiration of the 80 days given in which to file in the lower court statement of facts and bills of exception. Appellant makes no claim that such statement of facts or bills were ever filed or tendered for filing. This court will not do a useless thing, and in the absence of a showing that a statement of facts and bills of exception are now available, and that they were filed or tendered within the time allowed by law, we must decline to grant appellant’s motion. The motion for rehearing is overruled.